Exhibit FORM OF NOTICE OF RESTRICTED STOCK UNIT AWARD AND AGREEMENT UNDER NETLOGIC MICROSYSTEMS’ 2INCENTIVE PLAN Name of Participant: Grant Date: Number of RSUs (at 100% of Attainment): Vesting Schedule: Vesting Commencement Date: Plan Under Which Award Granted: Term: Grant Number: NetLogic Microsystems, Inc. (the “Company”) has granted you (the “Participant”)an award of the number of Restricted Stock Units (“RSUs”) (as defined in Section6.4 of the Company’s 2008 New Employee Inducement Incentive Plan (the “Plan”)) to obtain shares of the Company’s common stock, par value $0.001 per share (the “Common Stock”) as set forth in this Notice of Restricted Stock Unit Grant and Award (the “Agreement”) and the Plan. The RSUs aregranted as an inducement material to the individual’s entering into employment with the Company within the meaning of Rule 4350(i)(1)(A)(iv) of the Nasdaq Marketplace Rules, and in all respects are subject to such continued employment or other association and all other terms and conditions of this Agreement.By accepting this grant in accordance with the E*Trade online OptionsLink System, Participant is agreeing that Participant and Participant’s Spouse or domestic partner are bound by all of the terms of this Agreement with respect to such Award, and Participant: (a) acknowledges receipt of and represents that the Participant has read and is familiar with this Agreement, and the Plan in the form most recently prepared in connection with the registration with the Securities and Exchange Commission of shares issuable pursuant to the Plan, (b)accepts the grant subject to all of the terms and conditions of this Agreement, and the Plan and (c)agrees to accept as binding, conclusive and final all decisions or interpretations of the Plan Administrator upon any questions arising under this Agreement or the Plan. 1.Vesting No portion of the shares of Common Stock that the Participant is entitled to receive will be issued until such portion has vested.The RSUs shall vest with respect as provided in this Agreement, provided in each case that the Participant is then, and since the Award Date has remained, in Continuous Employment (as defined in the Plan). 2.[Performance Criteria and Attainment Levels The award of RSUs will be granted contingent upon successfully achieving the
